1
2
3
4
5
6                                    UNITED STATES DISTRICT COURT

7                                   EASTERN DISTRICT OF CALIFORNIA

8    ALFRED BROWN,                                    )   Case No.: 1:19-cv-00835-AWI-SAB (PC)
                                                      )
9                     Plaintiff,                      )
                                                      )   ORDER VACATING WRIT OF HABEAS
10            v.                                          CORPUS AD TESTIFICANDUM ISSUED ON
                                                      )   NOVEMBER 19, 2019
11                                                    )
     DR. NGOZI IGBINOSA, et al.,
                                                      )   [ECF No. 24]
12                                                    )
                      Defendants.                     )
13                                                    )
                                                      )
14                                                    )
15
16            Plaintiff Alfred Brown is appearing pro se and in forma pauperis in this civil rights action

17   pursuant to 42 U.S.C. § 1983.

18            On November 19, 2019, the Court issued a writ of habeas corpus ad testificandum to transport

19   Plaintiff to this Court for a settlement conference on December 19, 2019, before United States

20   Magistrate Judge Barbara A. McAuliffe. Because the settlement conference has been rescheduled to

21   February 20, 2020, the writ of habeas corpus ad testificandum issued on November 19, 2019, is

22   HEREBY VACATED.

23
24   IT IS SO ORDERED.

25   Dated:        December 17, 2019
26                                                        UNITED STATES MAGISTRATE JUDGE

27
28

                                                          1
